Citation Nr: 0732851	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  03-18 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to May 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in November 2002, a statement of the 
case was issued in June 2003, and a substantive appeal was 
received in July 2003.  

The veteran was scheduled for Board hearings in November 2005 
and May 2007, however, he failed to appear.

The October 2002 rating decision also denied entitlement to 
service connection for low back and left knee disabilities.  
The veteran filed a notice of disagreement in November 2002 
as to the low back and left knee disabilities.  Thereafter, a 
June 2003 rating decision granted entitlement to service 
connection for low back disability and this constitutes a 
full award of the benefit sought on appeal as to that issue.  
See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  
A June 2003 statement of the case was issued with regard to 
entitlement to service connection for left knee disability, 
however, an April 2005 rating decision granted entitlement to 
service connection for left knee disability and this 
constitutes a full award of the benefit sought on appeal as 
to that issue.  Id.  Neither the veteran nor his 
representative submitted a jurisdiction-conferring notice of 
disagreement as to the downstream elements of effective date 
or compensation level within the applicable time period.  
Thus, these issues are not in appellate status.  Id. 


FINDING OF FACT

Right knee disability was not manifested during the veteran's 
active duty service, nor is right knee disability otherwise 
related to the veteran's active duty service, or to any 
service-connected disability.




CONCLUSION OF LAW

Right knee disability was not incurred in or aggravated by 
the veteran's active duty service, nor is the right knee 
disability proximately due to or caused by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In February 2005, a VCAA letter was 
issued.  The VCAA letter notified the veteran of what 
information and evidence is needed to substantiate his claim, 
as well as what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  Id.; but see 
VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the veteran in February 2005 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to initial certification of the veteran's 
claim to the Board.  Additionally, the RO issued VCAA letters 
to the veteran in May 2006, July 2006, and October 2006.  The 
contents of these notices fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial to the claimant.  

In May 2006, the veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to service connection, any questions as 
to the appropriate disability rating and effective date to be 
assigned are rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are VA 
treatment records and private medical records.  There is no 
indication of relevant, outstanding records which would 
support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

Upon perfecting his appeal, the veteran was scheduled for VA 
examinations in December 2005, June 2006 and January 2007; 
however, the veteran failed to appear.  Since that time, the 
veteran has not contacted VA to reschedule the examination, 
nor has he offered any explanation as to why he did not 
attend the examinations.  A supplemental statement of the 
case was issued in January 2007 which referenced his failure 
to attend the scheduled VA examinations.  The evidence of 
record does not contain any response from the veteran.  

The consequence in this case of the veteran's failure without 
good cause to report for the VA examinations is that his 
disability must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Based on the veteran's 
failure to attend three scheduled VA examinations with regard 
to his service connection claim, and failure to attend two 
scheduled Board hearings, this demonstrates his lack of 
seriousness in advancing his claim and his actions show that 
any further efforts would be futile and result in needless 
government expense.  Even with representation by a national 
organization which has presumably communicated to the veteran 
the importance of cooperation, the veteran has continually 
failed to appear for scheduled examinations and hearings.  
The Board concludes that VA has no remaining duty under VCAA 
to provide medical examinations in conjunction with the 
veteran's claim of service connection.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The veteran initially claimed service connection for a right 
knee disability as directly related to service, however, 
thereafter, claimed that any such knee disability was 
aggravated by his service-connected left knee and low back 
disabilities.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Pre-service private medical records reflect that the veteran 
had been seen by Walter S. Kimball, M.D., beginning in 1967 
for left knee pain.  Dr. Kimball diagnosed probable Osgood 
Schlatter's disease of the left knee.  A March 1969 
examination performed for induction purposes reflects an 
assessment that the knee locks at times.  The examiner took 
an x-ray of the left knee and assessed two small ossicles in 
the infrapatellar area.  The examiner diagnosed Osgood 
Schlatter's disease in the left knee.  There was no diagnosis 
or findings pertaining to the right knee.  An in-service 
October 1969 x-ray report found some fragmentation of the 
anterior tibial tuberosity in the left knee.  Service medical 
records do not reflect any complaints or injury to the right 
knee.  In a March 1971 separation examination, the veteran's 
lower extremities were clinically evaluated as normal and he 
was diagnosed with Osgood Schlatter's disease of the left 
knee existing prior to service.  The March 1971 separation 
examination did not reflect any diagnosis or findings with 
regard to the right knee.

The veteran underwent a VA examination of the knees in 
February 1993.  Catching and crepitance were noted 
bilaterally.  Slight effusion bilaterally in the knees and 
protrusions bilaterally in the subpatellar area at the tibial 
plateau, left knee greater than right knee, were noted.  The 
examiner assessed left knee Osgood Schlatter's disease and 
left knee joint effusion.  There was no specific diagnosis 
rendered pertaining to the right knee.  

Thereafter, private medical records reflect complaints of 
right knee pain in July 2001.  A September 2001 MRI of the 
right knee revealed a small popliteal cyst.  In a January 
2002 private medical record, the veteran reported that he has 
had bilateral knee pain, left greater than right, for greater 
than 15 years.  A January 2002 private medical record 
reflects that the veteran was advised to ice and rest the 
knees, and to go on scheduled anti-inflammatories.  A June 
2002 private medical record reflects an assessment of 
bilateral knee pain due to patellofemoral syndrome with the 
possibility of some patellar tendinitis, and probable 
degenerative joint disease at the knees.

The veteran underwent a VA examination pertaining to the left 
knee in June 2004.  The examiner assessed past left knee 
Osgood Schlatter's disease with continued tenderness of the 
left patellar tendon at and near insertion of tibial 
tuberosity, and tenderness of tibial tuberosity of the left 
anterior knee.  The examiner assessed mild left greater than 
right patellofemoral crepitus with flexion/extension of the 
knee.  The examiner assessed mildly restricted range of 
motion in the right knee and moderately restricted range of 
motion in the left knee.  The examiner opined that the 
veteran had significant problems in his left knee related to 
Osgood Schlatter's disease when he was inducted into the 
service, and his condition was worsened by service.  The 
examiner did not diagnose a right knee disability, nor did 
the examiner offer an opinion of etiology with regard to any 
right knee disability.

As noted, the veteran's service medical records do not 
reflect any complaints related to the right knee, and the 
March 1971 separation examination is negative for any 
diagnosis or complaints.  The veteran filed an initial claim 
of service connection for left knee disability in January 
1993, and did not include the claimed right knee disability.  
Moreover, the medical evidence of record does not reflect 
complaints or findings related to the right knee until over 
two decades after separation from service.

The veteran has reported that he has felt right knee pain 
since 1987 and the pain is secondary to his left knee and low 
back disabilities, however, he has submitted no evidence to 
support his claim that any right knee pain or symptomatology 
is as a result of his service-connected left knee or low back 
disabilities.  As discussed, the veteran has failed to show 
up for several VA examinations and two Board hearings, 
therefore, scheduling another examination for an opinion 
regarding etiology is deemed futile.  The Board, therefore, 
must base a decision on the current evidence of record.  
Thus, the Board is presented with service medical records 
devoid of any complaints related to the right knee or a 
diagnosis related to the right knee, post-service 
examinations with subjective complaints of pain, some 
objective findings pertaining to the right knee, and a 
speculative lay opinion from the veteran regarding etiology 
to his service-connected left knee and low back 
disabilities.  But again, there is no medical evidence of 
record to suggest his left knee and low back disabilities 
have caused or aggravated any right knee disability.  It is 
well established that as a layperson, the veteran is not 
considered capable of opining as to the nature or etiology of 
his disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, there is no evidence of a right knee disability 
in service.  Moreover, there is no probative evidence of a 
nexus between the veteran's right knee disability, and his 
period of active duty service or his service-connected left 
knee and low back disabilities.  Thus, service connection for 
right knee disability is not warranted.  This is a case where 
the preponderance of the evidence is against the claim and 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


